Per Curiam.

Transferred to the Circuit Court of Appeals for the Fifth Circuit, upon-the authority of the act of September 6, 1916, c. 448, sec. 3, 39 Stat. 727, *538and section 238 of the Judicial Code as amended by section 238 (a), act of September 14, 1922, c. 305, 42 Stat. 837; act of February 13, 1925, sec. 14; Heitler v. United States, 260 U. S. 438.
Mr. Alexander W. Smith, Jr., with whom Mr. Alexander W. Smith was on the brief, for appellant.
Messrs. Hollins N. Randolph, Montgomery Angelí, Newton D. Baker, Robert S. Parker and F. H. Watkins were on the brief, for appellees.